United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2846
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Deangelo Tarryl Grant

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                          Submitted: September 24, 2018
                             Filed: October 12, 2018
                                  [Unpublished]
                                 ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Deangelo Tarryl Grant pleaded guilty to being a felon in possession of a
firearm that he threw from the window of his car while attempting to flee a traffic
stop. The district court1 determined that Grant’s advisory guidelines sentencing range
was 70 to 87 months’ imprisonment. Explaining its “obligation to impose a sentence
that is sufficient but not greater than necessary to comply with the purposes of
sentencing” under 18 U.S.C. § 3553, the court imposed a 99-month sentence. Grant
appeals, arguing the sentence is substantively unreasonable. We affirm.

       Grant argues the district court abused its discretion in varying upward because
it gave undue weight to Grant’s offense conduct and extensive criminal history --
factors already considered in determining the advisory guidelines range -- and did not
consider his family history of drug and alcohol abuse and the lack of prior violent
felony convictions. As we have repeatedly stated, “a court may vary upward based
on criminal history even though that history has already been accounted for in the
Guidelines.” United States v. Barrett, 552 F.3d 724, 727 (8th Cir. 2009) (citation
omitted); see United States v. Cook, 698 F.3d 667, 671 (8th Cir. 2012). The district
court articulated many reasons why an upward variance of twelve months was
warranted -- the “irresponsible, reckless, and dangerous” nature of Grant’s attempt
to flee police and discard his weapon, his lengthy criminal history, and the court’s
determination that his conduct “present[ed] a danger to the public.” After careful
review of the sentencing record, we conclude this is not the “unusual case when we
reverse a district court sentence -- whether within, above, or below the applicable
Guidelines range -- as substantively unreasonable.” United States v. Feemster, 572
F.3d 455, 464 (8th Cir. 2009) (en banc). The district court did not abuse its
“substantial sentencing discretion.” United States v. Abrica-Sanchez, 808 F.3d 330,
335 (8th Cir. 2015).

      The judgment of the district court is affirmed.
                     ______________________________


      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                         -2-